PER CURIAM.
Affirmed under the authority of Smith v. Davis (Fla.1970) 231 So.2d 517, and De Jong v. Pallotto, 239 So.2d 252, decided by this court September 16, 1970, without prejudice to whatever rights, if any, the appellant may have under chapter 70-372 1 Laws of Florida, enacted by the Legislature 1970.
It is so ordered.
ROBERTS, DREW, CARLTON and BOYD, JJ., concur.
ERVIN, C. J. (dissenting):

. Chapter 70-372 is: “An Act relating to criminal trial procedure; amending chapter 932, Florida Statutes, by adding sections 932.61 through 932.66, to provide that a person charged with a violation of a county or municipal ordinance for which no jury trial is provided, when said violation is also a violation of state law, may cause the transfer of said case to the appropriate court in which a trial by jury is provided; establishing the method and procedure for such transfer; providing for the transfer of surety bonds ; providing suggested forms for such transfer; providing an effective date.”